


110 HR 6883 IH: National Commission to Study the

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6883
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Hinchey (for
			 himself, Mr. Bishop of New York,
			 Mr. Rangel,
			 Mrs. Lowey,
			 Mrs. McCarthy of New York,
			 Mr. Israel,
			 Mrs. Maloney of New York,
			 Mr. Nadler, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish a commission to study the establishment of
		  the National Museum of the American People in Washington, DC, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission to Study the
			 Establishment of the National Museum of the American People Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)The United States
			 was created and built by peoples from every land, and these people made this
			 Nation the world’s economic, military, scientific, and cultural leader.
			(2)Canada and Mexico,
			 the nations bordering the United States, have major museums in or near their
			 capital cities telling the story of the making of their peoples.
			(3)Americans do not
			 have a comprehensive and accurate picture of all of the peoples who created and
			 continue to build this country.
			(4)Few foreigners
			 know the story of the peoples who came to be Americans, nor the story of the
			 people from their own nations who came to this land.
			(5)A
			 museum telling the story of the making of the American people belongs on or
			 near the National Mall in Washington, DC.
			3.EstablishmentThere is established a commission to be
			 known as the National Commission to Study the Establishment of the
			 National Museum of the American People (in this Act referred to as the
			 Commission).
		4.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall
			 conduct a study regarding the feasibility and desirability of establishing a
			 National Museum of the American People in Washington, DC (in this Act referred
			 to as the Museum) that tells the full story of the making of the
			 American people. The Museum would do the following:
				(1)Tell the story
			 of—
					(A)who the people
			 that migrated to America were before they came to this land;
					(B)where they came
			 from;
					(C)why they left
			 their homeland;
					(D)how they got
			 here;
					(E)where they first
			 settled;
					(F)where they moved
			 after they arrived;
					(G)how they became
			 Americans; and
					(H)how they
			 transformed our Nation.
					(2)Through exhibits
			 or other suitable means, describe—
					(A)the arrival of the
			 first peoples thousands of years ago;
					(B)important events in
			 the history of our Nation associated with the period from 1607 to 1820,
			 including migrations from Western Europe, the near extinction of American
			 Indians, the African slave trade, the creation of the Nation, and the expansion
			 of the Nation to encompass new peoples;
					(C)the great century
			 of immigration from around the world to across this Nation, from 1820 through
			 1924, and the further expansion of the Nation; and
					(D)the continuing
			 story of immigration to and migration within this Nation, from 1924 to the
			 present.
					(3)Include access to
			 genealogical information.
				(4)Provide a
			 comprehensive educational experience about the making of the American people,
			 including educational materials which would be made available to students and
			 other interested persons around the Nation.
				(5)Bring together in
			 one institution scholars and scholarly resources to foster comprehensive
			 research about the story of the making of the American people.
				(b)Public
			 meetingsThe Commission shall
			 convene at least one public meeting, and may convene additional public
			 meetings, about the Museum starting not later than 6 months after the
			 Commission’s initial meeting under section 5(h). In addition to the general
			 public, the Commission may invite to participate in meetings under this
			 subsection individuals committed to the advancement of the comprehensive
			 understanding of the immigration and migration of all peoples to what is now
			 the United States.
			(c)Report
				(1)Contents of
			 reportThe Commission shall transmit to the President and the
			 Congress, including to the appropriate congressional committees, a report which
			 shall contain a detailed statement of the findings, conclusions, and
			 recommendations of the Commission, subject to the following:
					(A)Plan of action
			 for establishment and maintenance of a museumThe Commission shall make recommendations
			 with respect to a plan of action for the establishment and maintenance of the
			 Museum.
					(B)Summary of
			 issuesThe Commission shall examine and report on the following
			 issues:
						(i)Possible locations
			 for the Museum in Washington, DC, on or near the National Mall. These locations
			 may include existing buildings, such as the Agriculture Department’s Whitten
			 Building, as well as sites for a new building near the National Mall, such as
			 the Banneker Overlook site. In determining the suitability of these sites, the
			 Commission shall consult with the National Capital Planning Commission, the
			 United States Commission of Fine Arts, the National Park Service, and the
			 General Services Administration.
						(ii)The
			 governing and organizational structure in accordance with which the Museum
			 should operate.
						(iii)The likely
			 impact of the Museum on regional, State, local, and ethnic museums that tell a
			 segment of the story of the making of the American people, including how those
			 museums could be supported by the Museum.
						(iv)Building a
			 coalition to advocate and raise funds for the Museum.
						(v)Possible
			 components of the Museum, including the following:
							(I)The permanent
			 exhibition, including a proposed process for developing the Museum’s detailed
			 storyline.
							(II)A Center for
			 Advanced Studies of the American People, including its scope.
							(III)A National
			 Genealogical Center, including proposals for serving as a national repository
			 of genealogical information, tie-ins with prominent genealogical centers, and
			 the exploration of using DNA to trace the migration patterns of individuals’
			 ancestors.
							(IV)Collections,
			 including the availability and cost of collections to be acquired and housed by
			 the Museum, both on-site and in a secure off-site facility, to store, catalog,
			 study, and preserve the objects in such collections for posterity.
							(V)A
			 National Archives and Library of American Migration and Immigration, including
			 the development of a major archives consisting of items that shed light on
			 migration and immigration to what is now the United States, such as documents,
			 maps, photographs, oral histories, film and video, music, art, personal papers
			 and memoirs, and tie-ins to the National Archives and other holdings
			 world-wide, and including proposals for making these holdings available to the
			 public by various means.
							(VI)An Education
			 Resource Center, including proposals for developing curricula and background
			 material based on the Museum’s story, to be made available for students,
			 teachers, teacher training programs, Museum-based educators, Museum classrooms,
			 and a computer-based information center geared towards students at various
			 grade levels.
							(VII)Public programs
			 and an auditorium in which to hold them, including guidance for a variety of
			 lectures, symposia, and cultural programs fashioned after other museum
			 programs.
							(VIII)Special
			 exhibitions and spaces in which to hold them that would allow for the
			 exploration of a variety of subjects related to the purposes of the
			 Museum.
							(IX)Traveling and
			 online exhibitions, including those that could be tailored for a particular
			 State or locale.
							(X)A
			 film center, including development of a film and video library of documentary
			 and feature films touching on the Museum’s themes, and a film theater at the
			 Museum to show these films to visitors.
							(XI)A
			 world food court, including a restaurant and cafeteria to serve Museum visitors
			 and others.
							(XII)A museum
			 bookstore and gift shop, which would sell items fitting a range of tastes and
			 budgets.
							(XIII)A Peopling of
			 America Center which, in conjunction with the National Park Service, would
			 study sites throughout the Nation where events of significant migration and
			 immigration history took place and would designate such sites as Peopling of
			 America national historic landmarks.
							(C)Cost and
			 fund-raising planThe Commission shall include in its
			 report—
						(i)an
			 estimate of the cost of—
							(I)constructing a new
			 building and remodeling existing buildings;
							(II)fabricating the
			 permanent exhibition; and
							(III)operating the
			 Museum and its components, based on the experience of other museums; and
							(ii)a
			 fund-raising plan to support—
							(I)the creation of
			 the Museum, its exhibitions, and other capital costs through private donations,
			 including donations from other national governments; and
							(II)the operation of
			 the Museum and its governing body through a public-private partnership modeled
			 after other national museums in Washington, DC.
							(D)Legislation to
			 carry out plan of actionBased on the recommendations contained
			 in the plan of action described in subparagraph (A), the summary of issues
			 described in subparagraph (B), the cost and fund-raising plan described in
			 subparagraph (C), and the input from public meetings under subsection (b), the
			 Commission shall draft a legislative plan of action to create and construct the
			 Museum, including proposed legislation.
					(2)DefinitionFor the purposes of this section, the term
			 appropriate congressional committees means the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Natural Resources of the House of Representatives, the Committee
			 on Energy and Natural Resources of the Senate, and the Committees on
			 Appropriations of the House of Representatives and the Senate.
				(3)DeadlineThe
			 Commission shall transmit the report as required under this section not later
			 than 18 months after the date of the Commission’s initial meeting under section
			 5(h).
				5.Membership
			(a)Number and
			 AppointmentThe Commission shall be composed of 17 members
			 appointed, not later than 120 days after the date of the enactment of this Act,
			 as follows:
				(1)5
			 individuals appointed by the President, not more than 3 of whom may be of the
			 same political party.
				(2)4
			 individuals appointed by the Speaker of the House of Representatives.
				(3)4
			 individuals appointed by the majority leader of the Senate.
				(4)2
			 individuals appointed by the minority leader of the House of
			 Representatives.
				(5)2
			 individuals appointed by the minority leader of the Senate.
				(b)QualificationsMembers
			 of the Commission shall be chosen from among individuals or representatives of
			 institutions or entities who possess either—
				(1)a
			 demonstrated commitment to the research and study of the migration and
			 immigration of all or various peoples to what is now the United States;
				(2)expertise in
			 establishing, building, or designing a museum;
				(3)expertise in
			 creating a major story-telling museum exhibition;
				(4)expertise in
			 fund-raising for nonprofit organizations or cultural institutions;
				(5)experience in
			 Federal or statewide public or elected service; or
				(6)experience as
			 chief executive or board member of a major museum, academic institution, or
			 national foundation.
				(c)Terms
				(1)In
			 GeneralEach member shall be
			 appointed for the life of the Commission.
				(2)VacanciesA
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the manner in which the original appointment was made.
				(d)Basic
			 Pay
				(1)Rates of
			 PayExcept as provided in
			 paragraph (2), members shall each be entitled to receive the daily equivalent
			 of the annual rate of basic pay for level IV of the Executive Schedule for each
			 day during which they are engaged in the actual performance of duties vested in
			 the Commission.
				(2)Prohibition of
			 Compensation of Federal EmployeesMembers of the Commission who
			 are full-time officers or employees of the United States, or Members of
			 Congress, may not receive additional pay, allowances, or benefits by reason of
			 their service on the Commission.
				(e)Travel
			 expensesEach member of the
			 Commission shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions of subchapter I of
			 chapter 57 of title 5, United States Code.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum but a
			 lesser number may hold hearings.
			(g)ChairpersonThe
			 Chairperson of the Commission shall be designated by the President at the time
			 of appointment.
			(h)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission at the call of the Chairperson, not later than 60 days after the
			 date as of which a majority of the members have been appointed.
			6.Director and Staff
			 of Commission; experts and consultants; volunteers
			(a)DirectorThe Commission shall have a Director who
			 shall be appointed by the Chairperson. The Chairperson may fix the rate of pay
			 for the Director without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of title 5, United States Code, relating to classification
			 and General Schedule pay rates, except that the Director may not receive pay in
			 excess of the rate of basic pay for level IV of the Executive Schedule.
			(b)StaffThe
			 Director, in consultation with the Chairperson, may appoint and fix the pay of
			 additional personnel. A rate of pay fixed under this subsection may not exceed
			 the maximum rate of basic pay for grade GS–15 of the General Schedule.
			(c)Experts and
			 ConsultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code, but at rates for
			 individuals not to exceed the daily equivalent of the annual rate of basic pay
			 for level IV of the Executive Schedule.
			(d)Staff of Federal
			 agenciesUpon request of the Chairperson, the head of any Federal
			 department or agency may detail, without reimbursement, any of the personnel of
			 that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			(e)Travel
			 expensesEach member of the
			 staff of the Commission shall receive travel expenses, including per diem in
			 lieu of subsistence, in accordance with applicable provisions of subchapter I
			 of chapter 57 of title 5, United States Code.
			(f)Authority To
			 accept voluntary servicesNotwithstanding the provisions of
			 section 1342 of title 31, United States Code, the Commission may accept and use
			 the services of volunteers. The Commission may reimburse a volunteer for local
			 travel and office supplies, and for other travel expenses, including per diem
			 in lieu of subsistence, as authorized by section 5703 of title 5, United States
			 Code. A person providing volunteer services to the Commission shall be
			 considered an employee of the Federal Government in the performance of those
			 services for the purposes of the following provisions of law:
				(1)Chapter 81 of
			 title 5, United States Code, relating to compensation for work-related
			 injuries.
				(2)Chapter 171 of
			 title 28, United States Code, relating to tort claims.
				(3)Chapter 11 of
			 title 18, United States Code, relating to conflicts of interest.
				7.Powers of the
			 Commission
			(a)Hearings and
			 SessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate.
			(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out its responsibilities. Upon request of the Chairperson of the
			 Commission, the head of that department or agency shall furnish that
			 information to the Commission.
			(d)Gifts, bequests,
			 and devisesTo the extent or in the amounts provided in advance
			 in appropriation Acts, the following may occur:
				(1)The Commission may
			 accept, use, and dispose of gifts, bequests, or devises of services or
			 property, both real and personal, for the purpose of aiding or facilitating the
			 work of the Commission. Gifts, bequests, or devises of money and proceeds from
			 sales of property received as gifts, bequests, or devises shall be deposited in
			 the Treasury in a separate fund and shall be available for disbursement upon
			 order of the Commission.
				(2)Upon request of the
			 Commission, the Secretary of the Treasury may invest and reinvest, in
			 securities of the United States, any money contained in the fund authorized in
			 paragraph (1). Income accruing from such securities, and from any other
			 property accepted to the credit of the fund, shall be disbursed upon order of
			 the Commission.
				(3)Upon termination
			 of the Commission, all gifts, bequests, and devises accepted by the Commission
			 under paragraph (1) shall be held by the agency administering the work of the
			 Commission. Upon establishment of the Museum, the Commission or agency, as the
			 case may be, holding the gifts, bequests, and devises accepted under paragraph
			 (1) shall turn them over to the National Museum of the American People.
				(e)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(f)Administrative
			 support servicesUpon request of the Chairperson of the
			 Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support and other
			 services necessary for the Commission to carry out its responsibilities under
			 this Act. These administrative services may include human resources management,
			 budget, leasing, accounting, and payroll services.
			(g)Contract
			 AuthorityTo the extent or in
			 the amounts provided in advance in appropriation Acts, the Commission may enter
			 into contracts with and compensate government and private agencies or persons
			 for the conduct of activities necessary to the discharge of its duties and
			 responsibilities. A contract, lease, or other legal agreement entered into by
			 the Commission may not extend beyond the date of the termination of the
			 Commission.
			8.Federal Advisory
			 Committee ActThe Commission
			 is not subject to the Federal Advisory Committee Act (5 U.S.C. App.).
		9.Termination
			(a)In
			 generalThe Commission shall
			 terminate not later than 90 days after the date on which it transmits its
			 report pursuant to section 4(c), or not later than 30 days after the date of
			 enactment of an Act of Congress establishing the Museum, whichever comes
			 first.
			(b)Disposition of
			 records and papers
				(1)If Museum is not
			 established before Commission terminatesIf the Museum is not
			 established before the Commission terminates, all records and papers of the
			 Commission shall—
					(A)not later than the date on which the
			 Commission terminates, be delivered to the Archivist of the United States for
			 deposit in the National Archives and Records Administration; and
					(B)upon establishment
			 of the Museum, be delivered to the Museum.
					(2)If Museum is
			 established before Commission terminatesIf the Museum is
			 established before the Commission terminates, all records and papers of the
			 Commission shall be delivered to the Museum not later than the date on which
			 the Commission terminates.
				10.Authorization of
			 Appropriations
			(a)In
			 generalThere is authorized to be appropriated such sums as may
			 be necessary to carry out this Act.
			(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until expended, or
			 until the termination of the Commission, whichever comes first.
			
